784 N.W.2d 208 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Torantie G. HANKINS, Defendant-Appellant.
Docket No. 140310. COA No. 291461.
Supreme Court of Michigan.
July 26, 2010.

Order
On order of the Court, the application for leave to appeal the November 12, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of *209 establishing entitlement to relief under MCR 6.508(D). The motions for miscellaneous relief are DENIED.